DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 02/07/2022. Claims 1 – 25 are pending for consideration.
Priority
	This application is a continuation of allowed application16/113158 now patent US 11263322.

Drawings
	The drawings were received on 02/07/2022. These drawings are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) dated 09/01/2022 have been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 11263322 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 23 of the Reference Application anticipate the instant claims 1 – 25 as shown below for the first claim set.

Claim #
Instant Application
Reference Patent (11263322)
Claim #
1-25
1.A safety-security system, comprising: 
a first processing circuit arranged on a first processing thread, the first processing circuit 
configured to receive an input set and generate a first output based on the input set; 
a second processing circuit arranged on a second processing thread,








 the second processing circuit configured to receive the input set and to generate a second output based on the input set, 

wherein the input set received by the second processing circuit is the same as the input set received by the first processing circuit; 
a first delay circuit configured with a delay, wherein the first delay circuit is coupled to an input of the first processing circuit and configured to receive the input set and to delay outputting the input set to the first processing circuit according to the delay; a second delay circuit configured with the delay, wherein the second delay circuit is coupled to an output of the second processing circuit and configured to receive the second output from the second processing circuit and to delay outputting the second output according to the delay; 












and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.

2. The safety-security system of claim 1, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present.


9. The safety-security system of claim 1, further comprising: a random sequence generator configured to generate a random bit sequence; and a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to randomly output either the first output or the delayed second output as the random output.

10. The safety-security system of claim 9, wherein one of the first output and the second output is a master output, and the fault detection system further comprises: an output switch configured to receive a configuration signal and selectively output the random output from the random output selector or the master output as a system output based on the configuration signal.


11. The safety-security system of claim 1, further comprising: 
a random sequence generator configured to generate a random bit sequence; and a delay selector configured to determine a delay based on the random bit sequence, wherein the first delay circuit is configured to receive the delay determined by the delay selector and apply the delay to the input set, and wherein the second delay circuit is configured to receive the delay determined by the delay selector and apply the delay to the second output.

12. The safety-security system of claim 11, further comprising a random output selector, wherein the random sequence generator is configured to generate a further random bit sequence, and wherein the random output selector is configured to receive the first output, the delayed second output, and the further random bit sequence, and is further configured to select a random output from among the first output and the delayed second output based on the further random bit sequence, and to output the random output.


13. The safety-security system of claim 1, further comprising: a first fixed delay circuit coupled to the input of the first processing circuit and preconfigured with a fixed delay, the first fixed delay circuit being configured to receive the input set, and to delay outputting the input set to the first processing circuit based on the fixed delay; a second fixed delay circuit coupled to an output of the second processing circuit and preconfigured with the fixed delay, the second fixed delay circuit being configured to receive the second output, and to delay outputting the second output based on the fixed delay.




14. The safety-security system of claim 13, further comprising: a first delay circuit comprising the first delay circuit and the first fixed delay circuit, and configured to receive a configuration signal and to activate a first one of the first delay circuit and the first fixed delay circuit and to deactivate a second one of the first delay circuit and the first fixed delay circuit based on the configuration signal; and a second delay circuit comprising the second delay circuit and the second fixed delay circuit, and configured to receive the configuration signal and to activate a first one of the second delay circuit and the second fixed delay circuit and to deactivate a second one of the second delay circuit and the second fixed delay circuit based on the configuration signal.



15. The safety-security system of claim 11, wherein the random sequence generator comprises: a True Random Number Generator (TRNG) configured to generate a random number; and a Pseudo Random Number Generator (PRNG) configured to receive the random number from the TRNG and generate the random bit sequence.

16. The safety-security system of claim 11, wherein the delay selector is configured to select the delay from a plurality of delay cycles based on the random bit sequence.

17. The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are different.

19. A safety-security system, comprising: a first processing circuit arranged on a first processing thread, the first processing circuit configured to receive an input set and generate a first output based on the input set; a second processing circuit arranged on a second processing thread, 







the second processing circuit configured to receive the input set and to generate a second output based on the input set, 

wherein the input set received by the second processing circuit is the same as the input set received by the first processing circuit; 







a random sequence generator configured to generate a random bit sequence; a first delay circuit coupled to an input of the first processing circuit and configured to receive the input set, and to delay outputting the input set to the first processing circuit based on a delay; a second random delay circuit coupled to an output of the second processing circuit and configured to receive the second output and to delay outputting the second output based on the delay; a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to randomly output either the first output or the delayed second output as the random output; and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.

20. The safety-security system of claim 19, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present.

22. The safety-security system of claim 19, further comprising: a random delay selector configured to determine a random delay based on the random bit sequence, wherein the first delay circuit includes a first random delay circuit configured to receive the input set, and to delay outputting the input set to the first processing circuit based on the random delay that is used as the delay, 

and wherein the second delay circuit includes a second random delay circuit configured to receive the second output, and to delay outputting the second output to the random output selector based on the random delay that is used as the delay.


23. A method, comprising: generating, by a first processing circuit, a first output based on an input; generating, by a second processing circuit, a second output based on the input set, wherein the input set used by the second processing circuit is the same as the input set used by the first processing circuit; 

delaying, by a first delay circuit, the input set from being received at the first processing circuit based on the delay; delaying, by a second delay circuit, the second output based on the delay; generating, by a fault detection circuit, a comparison result based on comparing the first input to the delayed second output; 



and detecting a fault, by the fault detection circuit, when the comparison result indicates that that a deviation between the first output and the delayed second output is present

25. The method of claim 23, further comprising: generating, by a random sequence generator, a random bit sequence; 
selecting a random output from among the first output and the delayed second output based on the random bit sequence, and randomly outputting either the first output or the delayed second output as the random output.
1.A safety-security system, comprising: 
a first computational device 


configured to receive at least one input and to generate a first output based on the at least one input, wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device; 


a second computational device configured to receive the at least one input and to generate a second output based on the at least one input, 
the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device; 

a random sequence generator configured to generate a random bit sequence; a random delay selector configured to determine a random delay based on the random bit sequence; a first random delay circuit coupled to an input of the first computational device and configured to receive the at least one input and the random delay, and to delay outputting the at least one input to the first computational device based on the random delay; a second random delay circuit coupled to an output of the second computational device and configured to receive the second output and the random delay, and to delay outputting the second output based on the random delay; 


and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.

9. The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are not the same.


4. The safety-security system of claim 1, wherein: the random sequence generator is configured to generate a further random bit sequence, and the random output selector is configured to receive the first output, the delayed second output, and the further random bit sequence, and is further configured to select a random output from among the first output and the delayed second output based on the further random bit sequence, and to output the random output.


3. The safety-security system of claim 2, wherein one of the first output and the second output is a master output, and the fault detection system further comprises: an output switch configured to receive a configuration signal and selectively output the random output from the random output selector or the master output as a system output based on the configuration signal.


1.[…]

a random sequence generator configured to generate a random bit sequence; a random delay selector configured to determine a random delay based on the random bit sequence; 
[…]








2. The safety-security system of claim 1, further comprising:




a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to output the random output.



5. The safety-security system of claim 1, further comprising: a first fixed delay circuit coupled to the input of the first computational device and preconfigured with a fixed delay, the first fixed delay circuit being configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on the fixed delay; a second fixed delay circuit coupled to an output of the second computational device and preconfigured with the fixed delay, the second fixed delay circuit being configured to receive the second output, and to delay outputting the second output based on the fixed delay.



6. The safety-security system of claim 5, further comprising: a first delay circuit comprising the first random delay circuit and the first fixed delay circuit, and configured to receive a configuration signal and to activate a first one of the first random delay circuit and the first fixed delay circuit and to deactivate a second one of the first random delay circuit and the first fixed delay circuit based on the configuration signal; and a second delay circuit comprising the second random delay circuit and the second fixed delay circuit, and configured to receive the configuration signal and to activate a first one of the second random delay circuit and the second fixed delay circuit and to deactivate a second one of the second random delay circuit and the second fixed delay circuit based on the configuration signal.

7. The safety-security system of claim 1, wherein the random sequence generator comprises: a True Random Number Generator (TRNG) configured to generate a random number; and a Pseudo Random Number Generator (PRNG) configured to receive the random number from the TRNG and generate the random bit sequence.

8. The safety-security system of claim 1, wherein the random delay selector is configured to select the random delay from a plurality of delay cycles based on the random bit sequence.

9. The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are not the same.

14. A safety-security system, comprising: a first computational device configured to receive at least one input and to generate a first output based on the at least one input, wherein the first computational device is configured to generate the first output by performing a first computation that converts the at least one input to the first output, where the first computation is based on a first set of instructions defined by first firmware stored on the first computational device; 

a second computational device configured to receive the at least one input and to generate a second output based on the at least one input, 
the second computational device is configured to generate the second output by performing a second computation that converts the at least one input to the second output, where the second computation is based on a second set of instructions defined by second firmware stored on the second computational device;

 a random sequence generator configured to generate a random bit sequence; a first delay circuit coupled to an input of the first computational device and configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on a delay; a second random delay circuit coupled to an output of the second computational device and configured to receive the second output and to delay outputting the second output based on the delay; a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to output the random output; and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.


9. The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are not the same.


5. The safety-security system of claim 1, further comprising: a first fixed delay circuit coupled to the input of the first computational device and preconfigured with a fixed delay, the first fixed delay circuit being configured to receive the at least one input, and to delay outputting the at least one input to the first computational device based on the fixed delay; 

a second fixed delay circuit coupled to an output of the second computational device and preconfigured with the fixed delay, the second fixed delay circuit being configured to receive the second output, and to delay outputting the second output based on the fixed delay.


20. […]










delaying, by a first random delay circuit, the at least one input from being received at the first computational device based on the selected random delay; delaying, by a second random delay circuit, the second output based on the selected random delay; and generating, by a fault detection circuit, a comparison result based on comparing the first input to the delayed second output.








21. The method of claim 20, further comprising: 


selecting a random output from among the first output and the delayed second output based on the random bit sequence, and outputting the random output.
1-23


The Reference patent (11263322) discloses a redundancy system that includes a first computational device and a second computational device each configured to process signals using random delay circuits followed by the fault detection based on a comparative analysis.  
However, the prior art, Avital discloses a randomization element that includes a logic input for inputting a logic signal, a logic output for outputting the input logic signal at a delay and a randomization element. In addition, in an analogous art, Rice discloses a processing system may detect a network disruption between a first device and a second device of the telecommunication network, Ishida discloses a transient power supply current testing technique which affords a high level of observability is used to prepare a list of detectable faults including a gate delay fault, an open fault and a path delay fault. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice, and Ishida, which disclose dual channel signal processing and fault detection.
The dependent claims of the current application recite language similar to the dependent claims of the reference patent.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 1 and 19, limitations “first processing thread” and “second processing thread” lack proper antecedent basis. For examination the limitations “first/second processing thread” are treated as first/second processing circuit. Claims 2 – 18 and 20 – 22 are rejected as being dependent upon rejected base claims 1 and 19, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Avital et al (US 2019/0028263) (hereafter Avital) in view of Rice et al. (2020/0028900) (hereafter Rice), and in view of Ishida et al. (US 2002/0011827) (hereafter Ishida).


Regarding claim 1 Avital teaches: A safety-security system, comprising: a first processing circuit arranged on a first processing thread, the first processing circuit configured to receive an input set and generate a first output based on the input set a second processing circuit arranged on a second processing thread, (Examiner note: first/second processing units are met by the logic circuits of Avital, e.g. as the one disclosed in Fig.4, and used as a part of combinatorial logic as disclosed in Figs, 12-14) (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer”);
the second processing circuit configured to receive the input set and to generate a second output based on the input set, wherein the input set received by the second processing circuit is the same as the input set received by the first processing circuit (Avital, in Para. [0135] discloses “the same clock signal (e.g. system clock) is input to all of the randomization elements”)  
Avital fails to explicitly teach: a first delay circuit configured with a delay, wherein the first delay circuit is coupled to an input of the first processing circuit and configured to receive the input set and to delay outputting the input set to the first processing circuit according to the delay; 
 a second delay circuit configured with the delay, wherein the second delay circuit is coupled to an output of the second processing circuit and configured to receive the second output from the second processing circuit and to delay outputting the second output according to the delay; 
Rice from the analogous technical field teaches: a first delay circuit configured with a delay, wherein the first delay circuit is coupled to an input of the first processing circuit and configured to receive the input set and to delay outputting the input set to the first processing circuit according to the delay (Rice, in Para. [0034] discloses “It should be noted that once established, the instructions (e.g., broadly first or second instructions) may be sent via the peer-to-peer network to reach such peering devices.” Rice, in Para. [0046] discloses “the processing system establishes the peer-to-peer network via an instruction (e.g., first instruction) to at least one of the first of the plurality of peering devices or the second of the plurality of peering devices.” Rice, in Para. [0058] discloses “the computing system 300 comprises one or more hardware processor elements 302 (e.g., a central processing unit (CPU), a microprocessor, or a multi-core processor), a memory 304 (e.g., random access memory (RAM) and/or read only memory (ROM)), a module 305 for establishing a peer-to-peer network for rerouting network traffic of a telecommunication network during a network disruption and various input/output devices 306” Rice, in Para. [0056] discloses “functions or operations of the method 200 may include a storing, displaying and/or outputting step as required for a particular application.”);
a second delay circuit configured with the delay, wherein the second delay circuit is coupled to an output of the second processing circuit and configured to receive the second output from the second processing circuit and to delay outputting the second output according to the delay Rice, in Para. [0045] discloses “the processing system identifies a second peering device of the plurality of peering devices having a connection to the second device of the telecommunication network.” Rice, in Para. [0046] discloses “the at least one of the first of the plurality of peering devices or the second of the plurality of peering devices may communicate (e.g., using the same first instruction or a new second instruction) with other peering devices of the plurality of peering devices” Rice, in Para. [0050] discloses “the processing system may transmit an instruction to the at least one other of the peering devices to configure the at least one other of the peering devices to operate as the VNF. The instruction may indicate to the peering device where and/or how to obtain a configuration code for the VNF, may indicate to the peering device that configuration code will be provided via the processing system and/or from another source”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses settings and input/output configurations as well as operations of a first and a second computational devices followed by appropriate instructions in order to improve control over computations in security system (Rice, [0034, 0045, 0046, 0050, 0056]).
Avital as modified by Rice fails to explicitly teach: and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.
Ishida from the analogous technical field teaches: and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output (Examiner note: the fault detection circuit based on specified input/output system block terminal interconnections is met by the fault detection method using coded logic units based on circuits configured of gates with specified input/output terminal interconnections with preset output delays) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0106] discloses “Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3 . The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0107] discloses “the gates G1, G2, G3, G4, G5, G6, and G7 have gate delays (propagation delays) equal to 1, 1, 3, 2, 1, 1 and 1, respectively” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using described gate input/output interconnection and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0107]).

Regarding claim 2 Avital as modified by Rice fails to explicitly teach: The safety-security system of claim 1, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present.
Ishida from the analogous technical field teaches: The safety-security system of claim 1, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present (Examiner note: security alarm is a fail signal, as disclosed in Para. [0036]) (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, 0060, 0114).

Regarding claim 3 Avital as modified by Rice teaches: The safety-security system of claim 1, further comprising: an input terminal configured to provide the input set; the first processing thread coupled to and between the input terminal 
 [and the fault detection circuit,] 
the first processing thread comprising the first processing circuit and the first delay circuit; and the second processing thread coupled to and between the input terminal (Examiner note: input terminal is met by input register, as disclosed in Figs. 6, 8, 9 of Avital; RDI stands for Random Delay Insertion) (Avital, in Para. [0143] discloses “For purposes of better understanding some embodiments of the present invention, as illustrated in FIGS. 1-5, 7 and 10-19 of the drawings, reference is made to RPL and RDI countermeasures as illustrated in FIGS. 6, 8 and 9.”)
[and the fault detection circuit]
in parallel to the first processing thread, the second processing thread comprising the second processing circuit and the second delay circuit (Examiner note: as noted above, configuration of the first/second circuit inputs with relevant delay circuit is met by configuration of the relevant system inputs registers with appropriate delay units, as depicted in Figs. 12, 13 of Avital) (Avital, in Para. [0007] discloses “Though this technique is extremely powerful it requires an excessive area for the delay units which are incorporated to each of the system inputs.”);
Avital as modified by Rice fails to explicitly teach: and the fault detection circuit
Ishida from the analogous technical field teaches: and the fault detection circuit (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using configured gate circuit and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071]).

Regarding claim 4 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, wherein: the first processing circuit is configured to receive the input set at a first time instance and the second processing circuit is configured to receive the input set at a second time instance that differs from the first time instance by the delay (Examiner note: as noted above, first/second processing units are met by the logic circuits of Avital, e.g. as the one disclosed in Fig.4, and used as a part of combinatorial logic as disclosed in Figs, 12-14; configuration setting on a time-scale of the processing circuit is met by a setting of the combinatorial logic unit comprising crypto-module 1200 and a delay system 1210 of Avital as described in Figs. 11-14) (Avital, in Para. [0176] discloses “The 8-bit S-box with the RMT2L units is the cryptographic module that in addition to its functional operation was added with several RMT2L units in different locations and may change their operation modes on run-time” Avital, in Para. [0177] discloses “all RMT2L units enter the precharge period at the same time (e.g., at the rising edge of the system clock), while different RMT2L units may enter the evaluation period at completely different times”).

Regarding claim 5 Avital as modified by Rice teaches: The safety-security system of claim 4, the second delay circuit outputs the delayed second output at a third time instance and the first processing circuit outputs the first output at the third time instance such that the [fault detection circuit] receives the first output and the delayed second output at a same time instance (Examiner note: as noted above, configuration setting on a time-scale of the processing circuit is met by a setting of the combinatorial logic unit comprising crypto-module 1200 and a delay system 1210 of Avital as described in Figs. 11-14) (Avital, in Para. [0175] discloses “The modified combinatorial logic of a cryptomodule 1200 which utilizes the RMT2L concept is illustrated in FIG. 12.” Avital, in Para. [0178] discloses “a transparent mode may be configured (by the mode signal) and all RMT2L units receive the system clock (at the same phase).”
Avital as modified by Rice fails to explicitly teach: fault detection circuit
Ishida from the analogous technical field teaches: fault detection circuit (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using configured gate circuit and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071]).

Regarding claim 6 Avital as modified by Rice teaches: The safety-security system of claim 4, wherein the second delay circuit outputs the delayed second output in lockstep with the first output that is output from the first processing circuit [such that the fault detection circuit receives the first output and the delayed second output for comparison] (Examiner note: as noted above, configuration setting on a time-scale of the processing circuit is met by a setting of the combinatorial logic unit comprising crypto-module 1200 and a delay system 1210 of Avital as described in Figs. 11-14) (Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock.” Avital, in Para. [0178] discloses “Each link in the chain provides a specific time delay T, hence the largest delay phase is around QxT. The designer may define the connectivity of each RMT2L unit or each group of RMT2L units to these phases.”)
Avital as modified by Rice fails to explicitly teach: such that the fault detection circuit receives the first output and the delayed second output for comparison
Ishida from the analogous technical field teaches: such that the fault detection circuit receives the first output and the delayed second output for comparison (Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time” Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using configured gate circuit and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071]).

Regarding claim 7 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, wherein the first processing circuit, the second processing circuit, the random sequence generator, the delay selector, the first delay circuit, the second delay circuit, and the fault detection circuit are integrated in a single integrated device (Examiner note: integration of all listed units in a single integrated device/circuit is met by a creation of application-specific integrated circuit) (Avital, in Para. [0137] discloses “An integrated circuit (IC) customized for a particular use, such as an Application-Specific Integrated Circuit (ASIC)”).

Regarding claim 8 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, the first processing circuit, the second processing circuit, the random sequence generator, the delay selector, the first delay circuit, the second delay circuit, and the fault detection circuit are coupled together to form a safety-security circuit (Examiner note: formation of the safety-security circuit is met by a creation of the logic circuit of Avital) (Avital, in Para. [0002] discloses “in addition to encryption algorithm implemented in the cryptographic devices and proved to be immune against mathematic/software attacks (linear or differential cryptanalysis), in most cases these devices also include security protection in additional layers of abstraction such as the physical implementation in order to handle different types of passive \active and invasive\noninvasive side-channels attacks.” Avital, in Para. [0114] discloses “The present invention, in some embodiments thereof, relates to a logic circuit designed for protection against side channel attacks”).

Regarding claim 9 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, further comprising: a random sequence generator configured to generate a random bit sequence (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”); and a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to randomly output either the first output or the delayed second output as the random output (Examiner note: the RND is the random bit signal) (Avital, in Para. [0185] discloses “The S-box implementation contains the RMT2L units, whereas their RND signals are governed by a sequence generator that produces random sequences” Avital, in Para. [0066] discloses “The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”).

Regarding claim 10 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 9, wherein one of the first output and the second output is a master output, and the fault detection system further comprises: an output switch configured to receive a configuration signal and selectively output the random output from the random output selector or the master output as a system output based on the configuration signal (Examiner note: a master signal is met by the reference signal; as noted above the selector is met by the control unit of the input/output signals) (Avital, in Para. [0066] discloses “a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer. The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.”).

Regarding claim 11 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, further comprising: a random sequence generator configured to generate a random bit sequence; and a delay selector configured to determine a delay based on the random bit sequence, (Examiner note: the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”); wherein the first delay circuit is configured to receive the delay determined by the delay selector and apply the delay to the input set, and wherein the second delay circuit is configured to receive the delay determined by the delay selector and apply the delay to the second output (Examiner note: delay selector is met by the delay system 1210 as depicted in Fig. 12) (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0140] discloses “two RMT2L units (510 and 520) are placed inside the logic path. As may be seen, these units are connected to the outputs of different standard gates at different locations, and they each have two control signals (CLK and RND) which are governed externally” Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock.”);

Regarding claim 12 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 11, further comprising a random output selector, wherein the random sequence generator is configured to generate a further random bit sequence, and wherein the random output selector is configured to receive the first output, the delayed second output, and the further random bit sequence, and is further configured to select a random output from among the first output and the delayed second output based on the further random bit sequence, and to output the random output (Examiner note: the random output selector is met by the multiplexer control unit combined with the randomization element) (Avital, in Para. [0066] discloses “The control input of the first two-to-one multiplexer selects between the first and the second inputs of the first two-to-one multiplexer for outputting at the output of the first two-to-one multiplexer, and the control input of the second two-to-one multiplexer selects between the first and the second inputs of the second two-to-one multiplexer for outputting at the output of the second two-to-one multiplexer.” Avital, in Para. [0061] discloses “there is provided a randomization element which includes: a logic input for inputting a logic signal, a logic output for outputting the logic signal at a delay and a delay element.”).

Regarding claim 13 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 1, further comprising: a first fixed delay circuit coupled to the input of the first processing circuit and preconfigured with a fixed delay, the first fixed delay circuit being configured to receive the input set, and to delay outputting the input set to the first processing circuit based on the fixed delay (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.”); a second fixed delay circuit coupled to an output of the second processing circuit and preconfigured with the fixed delay, the second fixed delay circuit being configured to receive the second output, and to delay outputting the second output based on the fixed delay (Examiner note: computing device functions are met by the combinatorial logic crypto module 1200 operations) (Avital, in Para. [0174] discloses “The cryptographic module 1100 includes two main blocks; a combinatorial crypto-module 1110 containing the cryptographic logic and RMT2L units, and register arrays 1120 located at the input and output of the combinatorial logic” Avital, in Para. [0175] discloses “The modified combinatorial logic of a cryptomodule 1200 which utilizes the RMT2L concept is illustrated in Fig. 12” Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock”).

Regarding claim 14 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 13, further comprising: a first delay circuit comprising the first delay circuit and the first fixed delay circuit, and configured to receive a configuration signal and to activate a first one of the first delay circuit and the first fixed delay circuit and to deactivate a second one of the first delay circuit and the first fixed delay circuit based on the configuration signal (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer”); and a second delay circuit comprising the second delay circuit and the second fixed delay circuit, and configured to receive the configuration signal and to activate a first one of the second delay circuit and the second fixed delay circuit and to deactivate a second one of the second delay circuit and the second fixed delay circuit based on the configuration signal (Examiner note: operation (i.e. activation/deactivation) of the random delay circuits through configuration (i.e. control) signals is met by the controlled operations of the configurable logic module comprising S-box with RMT2L units) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator, which typically already exists inside crypto cores (e.g., an LFSR module). These signals are connected to the random signals of the RMT2L units (which determines the operated topology of the respective RMT2L units: Static or Dynamic with precharge or predischarge)”. Avital, in Para. [0176] discloses “The 8-bit S-box with the RMT2L units is the cryptographic module that in addition to its functional operation was added with several RMT2L units in different locations and may change their operation modes on run-time (and thus the system power consumption and timing).”).

Regarding claim 15 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 11, wherein the random sequence generator comprises: a True Random Number Generator (TRNG) configured to generate a random number (Examiner note: the True Random Number Generator is equivalent to the Random Number Generator, RNG) (Avital, in Para. [0007] discloses “The idea of random precharge logic, RPL, technique presented in is to randomly precharge all the data inputs during the clock cycle with a random value generated from a random number generator (RNG).”); and a Pseudo Random Number Generator (PRNG) configured to receive the random number from the TRNG and generate the random bit sequence (Examiner note: as noted above, the pseudo random number (sequence) generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”).

Regarding claim 16 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 11, wherein the delay selector is configured to select the delay from a plurality of delay cycles based on the random bit sequence (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”).

Regarding claim 17 Avital as modified by Rice fails to explicitly teach: The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are different.
Ishida from the analogous technical field teaches: The safety-security system of claim 1, wherein: the fault detection circuit is configured to output the comparison result as a security alarm on a condition that the first input and the delayed second output are different (Examiner note: security alarm is a fail signal, Para. [0036]) (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, 0060, 0114).

Regarding claim 18 Avital as modified by Rice fails to explicitly teach: The safety-security system of claim 1, wherein the fault detection system is configured to receive a configuration signal and selectively output the comparison result based on the configuration signal.
Ishida from the analogous technical field teaches: The safety-security system of claim 1, wherein the fault detection system is configured to receive a configuration signal and selectively output the comparison result based on the configuration signal (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, 0060, 0114).

Regarding claim 19 Avital teaches: A safety-security system, comprising: a first processing circuit arranged on a first processing thread, the first processing circuit configured to receive an input set and generate a first output based on the input set; a second processing circuit arranged on a second processing thread (Examiner note: as noted above, first/second processing units are met by the logic circuits of Avital, e.g. as the one disclosed in Fig.4, and used as a part of combinatorial logic as disclosed in Figs, 12-14) (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer” Avital, in Para. [0135] discloses “the same clock signal (e.g. system clock) is input to all of the randomization elements”),
Avital fails to explicitly teach: the second processing circuit configured to receive the input set and to generate a second output based on the input set, wherein the input set received by the second processing circuit is the same as the input set received by the first processing circuit 
Rice from the analogous technical field teaches: the second processing circuit configured to receive the input set and to generate a second output based on the input set, wherein the input set received by the second processing circuit is the same as the input set received by the first processing circuit (Rice, in Para. [0045] discloses “the processing system identifies a second peering device of the plurality of peering devices having a connection to the second device of the telecommunication network.” Rice, in Para. [0046] discloses “the at least one of the first of the plurality of peering devices or the second of the plurality of peering devices may communicate (e.g., using the same first instruction or a new second instruction) with other peering devices of the plurality of peering devices” Rice, in Para. [0050] discloses “the processing system may transmit an instruction to the at least one other of the peering devices to configure the at least one other of the peering devices to operate as the VNF. The instruction may indicate to the peering device where and/or how to obtain a configuration code for the VNF, may indicate to the peering device that configuration code will be provided via the processing system and/or from another source”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, in view of the teaching of Rice which discloses settings and input/output configurations as well as operations of a first and a second computational devices followed by appropriate instructions in order to improve control over computations in security system (Rice, [0046, 0050]).
Avital further teaches: a random sequence generator configured to generate a random bit sequence; a first delay circuit coupled to an input of the first processing circuit and configured to receive the input set, and to delay outputting the input set to the first processing circuit based on a delay; (Examiner note: the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0115] discloses “The embodiments presented here perform Randomized Multi Topology and Timing Logic (RMT2L). The RMT2L approach is based on random selection between two topologies, static and dynamic” Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”);
a second random delay circuit coupled to an output of the second processing circuit and configured to receive the second output and to delay outputting the second output based on the delay; a random output selector configured to receive the first output, the delayed second output, and the random bit sequence, and further configured to select a random output from among the first output and the delayed second output based on the random bit sequence, and to randomly output either the first output or the delayed second output as the random output (Avital, in Para. [0115] discloses “The construction of the RMT2L units and their utilization in a sophisticated random-delay and random-topology scheme results in a powerful high-immunity PA hardware.” Avital, in Para. [0140] discloses “two RMT2L units (510 and 520) are placed inside the logic path. As may be seen, these units are connected to the outputs of different standard gates at different locations, and they each have two control signals (CLK and RND) which are governed externally”);
Avital as modified by Rice fails to explicitly teach: and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output.
Ishida from the analogous technical field teaches: and a fault detection circuit configured to receive the first output and the delayed second output, and to generate a comparison result based on comparing the first output to the delayed second output (Examiner note: the fault detection circuit based on specified input/output system block terminal interconnections is met by the fault detection method using coded logic units based on circuits configured of gates with specified input/output terminal interconnections with preset output delays) (Ishida, in Para. [0071] discloses “The current value I which is used as a criterion for the judgment of a fault detection is a value of the power supply current at the time when an output from the last logic gate on a path under test assumes one-half the supply voltage” Ishida, in Para. [0106] discloses “Input terminals x1 and x2 are connected to two inputs of NAND gate GI, the output of which is connected through the signal node n, to the input of the inverter gate G2 and to one input of OR gate G3 . The output from the inverter gate G2 is connected through the node n2 to one input of AND gate G4 , and the output from the gate G3 is connected through the node n3 to the other input of AND gate G4 and to one input of AND gate G5.” Ishida, in Para. [0107] discloses “the gates G1, G2, G3, G4, G5, G6, and G7 have gate delays (propagation delays) equal to 1, 1, 3, 2, 1, 1 and 1, respectively” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses fault detection in the system using described gate input/output interconnection and comparative analysis of the outputs in order to improve system security against faults (Ishida, [0060, 0071, 0106, 0107]).

Regarding claim 20 Avital as modified by Rice fails to explicitly teach: The safety-security system of claim 19, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present.
Ishida from the analogous technical field teaches: The safety-security system of claim 19, wherein the fault detection circuit is configured to detect a fault when the comparison result indicates that a deviation between the first output and the delayed second output is present (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, [0060, 0114]).

Regarding claim 21 Avital as modified by Rice fails to explicitly teach: The safety-security system of claim 19, wherein the first processing circuit and the second processing circuit are configured to receive the input set at different time instances according to the delay.
Ishida from the analogous technical field teaches: The safety-security system of claim 19, wherein the first processing circuit and the second processing circuit are configured to receive the input set at different time instances according to the delay (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, 0060, 0114).

Regarding claim 22 Avital as modified by Rice and Ishida teaches: The safety-security system of claim 19, further comprising: a random delay selector configured to determine a random delay based on the random bit sequence (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”);
wherein the first delay circuit includes a first random delay circuit configured to receive the input set, and to delay outputting the input set to the first processing circuit based on the random delay that is used as the delay (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.”),
and wherein the second delay circuit includes a second random delay circuit configured to receive the second output, and to delay outputting the second output to the random output selector based on the random delay that is used as the delay (Examiner note: computing device functions controlling the outputs are met by the combinatorial logic crypto module 1200 operations) (Avital, in Para. [0174] discloses “The cryptographic module 1100 includes two main blocks; a combinatorial crypto-module 1110 containing the cryptographic logic and RMT2L units, and register arrays 1120 located at the input and output of the combinatorial logic” Avital, in Para. [0175] discloses “The modified combinatorial logic of a cryptomodule 1200 which utilizes the RMT2L concept is illustrated in Fig. 12” Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock”).

Claims 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Avital et al (US 2019/0028263) (hereafter Avital) and in view of Ishida et al. (US 2002/0011827) (hereafter Ishida).


Regarding claim 23 Avital teaches: A method, comprising: generating, by a first processing circuit, a first output based on an input; generating, by a second processing circuit, a second output based on the input set, wherein the input set used by the second processing circuit is the same as the input set used by the first processing circuit (Examiner note: first/second processing units are met by the logic circuits of Avital, e.g. as the one disclosed in Fig.4, and used as a part of combinatorial logic as disclosed in Figs, 12-14) (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer” Avital, in Para. [0178] discloses “a transparent mode may be configured (by the mode signal) and all RMT2L units receive the system clock (at the same phase).”); 
delaying, by a first delay circuit, the input set from being received at the first processing circuit based on the delay; (Avital, in Para. [0066] discloses “the delay element includes: a first two-to-one multiplexer, having a first input connected to a ground signal, a second input connected to a clock signal, an output and a control input connected to the mode control signal; and a second two-to-one multiplexer, having a first input connected to the logic input, a second input connected to a reference voltage, an output connected to the logic output and a respective control input connected to the output of the first two-to-one multiplexer.”),
delaying, by a second delay circuit, the second output based on the delay (Avital, in Para. [0119] discloses “Delay element 101 introduces a delay between the logic signal output by logic gate 110 and a logic input of logic gate 120, based on a delay control and/or clock signal as described below.”)
Avital fails to explicitly teach: generating, by a fault detection circuit, a comparison result based on comparing the first input to the delayed second output; and detecting a fault, by the fault detection circuit, when the comparison result indicates that that a deviation between the first output and the delayed second output is present.
Ishida from the analogous technical field teaches: generating, by a fault detection circuit, a comparison result based on comparing the first input to the delayed second output; and detecting a fault, by the fault detection circuit, when the comparison result indicates that that a deviation between the first output and the delayed second output is present (Ishida, in Para. [0114] discloses “The list of open faults is indicated in terms of signal lines on which an open fault is likely to occur.” Ishida, in Para. [0060] discloses “A path delay fault on the path under test can be detected by comparing the determined path delay time against a given time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avital, as modified by Rice, in view of the teaching of Ishida which discloses predefined (i.e. fail or alarm) signals in order to indicate fault and improve security in the system (Ishida, [0060, 0114]).

Regarding claim 24 Avital as modified by Ishida teaches: The method of claim 23, further comprising: receiving, by the first processing circuit for generating the first output, the input set at a first time instance; and receiving, by the second processing circuit for generating the second output, the input set at a second time instance that differs from the first time instance by the delay (Examiner note: as noted above, first/second processing units are met by the logic circuits of Avital, e.g. as the one disclosed in Fig.4, and used as a part of combinatorial logic as disclosed in Figs, 12-14; configuration setting on a time-scale of the processing circuit is met by a setting of the combinatorial logic unit comprising crypto-module 1200 and a delay system 1210 of Avital as described in Figs. 11-14) (Avital, in Para. [0176] discloses “The 8-bit S-box with the RMT2L units is the cryptographic module that in addition to its functional operation was added with several RMT2L units in different locations and may change their operation modes on run-time” Avital, in Para. [0177] discloses “all RMT2L units enter the precharge period at the same time (e.g., at the rising edge of the system clock), while different RMT2L units may enter the evaluation period at completely different times”).

Regarding claim 25 Avital as modified by Ishida teaches: The method of claim 23, further comprising: generating, by a random sequence generator, a random bit sequence; selecting a random output from among the first output and the delayed second output based on the random bit sequence, (Examiner note: as noted above, the random sequence generator producing random bit sequences with controllable random delay is met by the RMT2L unit randomly selecting between static and dynamic topologies) (Avital, in Para. [0174] discloses “There are several configurations in which the RMT2L units may be located inside the S-box; a few examples are shown next. The N RND control signals are the N random bits coming externally from a sequence generator”), and randomly outputting either the first output or the delayed second output as the random output (Examiner note: computing device functions controlling the outputs are met by the combinatorial logic crypto module 1200 operations) (Avital, in Para. [0174] discloses “The cryptographic module 1100 includes two main blocks; a combinatorial crypto-module 1110 containing the cryptographic logic and RMT2L units, and register arrays 1120 located at the input and output of the combinatorial logic” Avital, in Para. [0175] discloses “The modified combinatorial logic of a cryptomodule 1200 which utilizes the RMT2L concept is illustrated in Fig. 12” Avital, in Para. [0176] discloses “The crypto-module 1200 of FIG. 12 includes a Delay system block 1210 that produces Q different phase clock signals (for the RMT2L units) out of the system clock”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Morgan (US 20220313370).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/
Examiner, Art Unit 2431

/TRANG T DOAN/Primary Examiner, Art Unit 2431